OFFICE    OF THE ATTORNEY    GENERAL   OF TEXAS
                            AUSTIN




Eon. H. L.   wsBhburn
County Auditor
Harris county
Eouston, Texas
Dear Sir:




                                             e 113th Dlstrlat
                                           tha period beginning
                                            tanoe ol the reaigna-
                                            dge of that oourt and
                                            Ion of his sucaesaor.



                                       2, and a rsupplemental
                                           the matter under oon-


                           lly reoonelderedour opinion lo.
                          h the opinion of the Aaei&ant District
                          G, and tb euthoritfescited therein
                          pinion is oorreot.
                   t believe that the authorities olted fn
the oplblon of the Assistant Distriot Attorney are decisive
of the question involved.
             Article
                  2921, Voraori~sAnnotated Civil     Statutes,
contains the folloviing
                      provisiona:
Hon. H. L. Washburn, page 2


             "Raoh distriot and oriminal distriot judge shall
       appoint an official court reporter who shall be a swmb
       officer of the oourt and shall hold his offias during
       the pleasure of the oourt. . . ."
           It is stated in Corpus Juria, Vol. 60, page 22,
"Under some statute8 oourt stahographershold offloe during
the pleamre OS the oo~rt.~ (Citingthe cases of Robertaon
V. 311is County, 84 S.W. 1097, and State v. Edwards, 93 p.
720)

             It is further stated in Corpus JurIa, Vol. 60,
page 25:
             "The death of tha judge who appointed ah offIaIa1
       stenographerdoes notlpso taoto terminatehIe aaploy-
       ment. However, uhdsr a statute authorizing oertaln
       judges to appoint stenographersto hold office during
       the term al the judge, it has been held that, where the
       judge resigns wtthout fillihg his fill term, the stenog-
       rapher's term 0r 0rri0e ends."
           Construing Seotion SO of Artiole 16 of the State
Constitution,In the oase of Robertson '1.Ellis County, aupra,
referring to the oiflolal ao\nrt,
                                reporter or stenographer,It
was held, among other thingso
             *No act whloh he la authorleedto do 1s indspsndent
       of the control of othere, or tested in him as a supreme
       power to ba exeroieed as a right or prerogativeof a
       judloialoffioa. We oonolude that while the position
       of a stenographer,under the statutes in this state may
       be, In a asnse, ah office, and the term thereof may
       oontinue for a longer period than two years, yet there
       is no euoh sovereign function of govsrmnsntembraced
       in the powers oollierredupon the individualperforming
       its dutiea as would bring It within the meaning of the
       word *offioe'aa used in the motion of the constitution
       quoted.*
           It has been held by the courts of this State that
an official court reporter or stsmgrapher is ah offiosr Ih
the senst)that he may be aomgelled by mandamus to perfoxw Oer-
tain services. (sea ths oass of Rloe Y. Roberta, 177 S.W. 149,
and the authoritiesoltsd therein.)
Hon. B. L. Washburn, page 3


           The Supreme Court of Missouri in the oase of State
ox inr. Major v. RoElay,155 S.K. 396, in construinga statute
authorizingthe appointmentof official court reporters or
stenographersand providing, "such stenographershell be a
sworn officer of the court and shall hold office during the
term of the judge appointinghim*, held among other things
that when a judge resigns, the stenographer'sterm of offloe
terminates,and the judge elected to fill the vacancy may
appoint a stenographerfor his term. This case further holds,
"Where a statutory or aonetltutlohalprovision fixing or
limiting the duration of an offloial term is ambiguous,that
Interpretationshould be given it which limits the term to
the shortest time.
           In ~1s~ of the foregoing it is our opinion that
the copLnlssioners*court would not be authorized to approve
a claim for the salary of the court reporter for the period
of time mentioned above. As etatsd in our former opinion
you are further advised *that when Judge Allen E. Rannay
oeased to be Judge of the 113th Qiatriot Court the official
court reporter theretoforeappointed by him as official
oourt reporter for said LUstriot Court alro ceased to be
such offloial oourt report6r.e Therefore,we affirm our
opinion No. O-2976.
          Trusting that the foregoing fully answers your
inquiry,we are
                                Yours very truly
                         ATTORNEY (IIENIGRAL
                                         OF TEXAS


                         BY -
                                    hrdeli Willlems
                                         Assistant